DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Currently, claim 10 refers to both claims 1 and 9.  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10, throughout the claims, Applicant uses the phrases “in particular,” “for instance,” and “more particularly,” rendering the claims indefinite, as it is unclear if the use of these phrases is indicating optional limitations, or if the limitations following the above phrases are required limitations.  Applicant should eliminate or clarify these phrases so as to not be indefinite.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 3 recites the limitations "the first set (A)," and “the second set (B)” in lines 6 and 9, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the enclosures” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the enclosures” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation wherein the sheath (9) has a thickness of less than 10 mm, and the claim also recites more particularly less than 5 mm, even more particularly less than 1 mm which is the narrower statement of the range/limitation. Claim 7 further recites the broad recitation wherein the sheath (9) features perforations having a diameter or an extent of less than 2 mm, and the claim also recites more particularly of less than 1 mm, even more particularly of less than 0.5 mm, which is the narrower statement of the range/limitation.  Still further, claim 7 recites the broad recitation wherein the perforations are spaced apart by less than 50 mm, and the claim also recites more particularly by less than 10 mm, even more particularly by less than 5 mm, which is the narrower statement of the range/limitation.  Still further, claim 7 recites the broad recitation wherein the sheath is made of polyester, and the claim also recites in particular biaxially- oriented polyethylene terephthalate, such as Mylar® which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 9, the claim requires “at least a first set (A) of acoustic protection modules (2, 2', ...) with a first structure, wherein the first set (A) of acoustic protection modules (2, 2', ...) comprise acoustic protection modules (2, 2', ...) having different acoustic properties, in particular having different peak absorption frequencies (fp, fp', ...) or acoustic frequency responses” which is indefinite.  It is unclear what is meant by “different properties or peak absorption frequencies” with regard the first set #A of acoustic protection modules, as the disclosure provides for a first set A and a second set B, which have different acoustic properties from one another, but within the first set #A, the acoustic properties are the same.  Further clarification or amendment is necessary.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alonzo-Miralles (2017/0122341).
	With respect to claim 1, Alonzo-Miralles teaches an acoustic protection arrangement (Figures 4-6, #400/500/600, [0026]-[0028]) comprising a plurality of acoustic protection modules (406/506), in particular acoustic absorber modules, wherein at least one of the acoustic protection modules (406) is tuned to a different frequency, in particular has a different peak absorption frequency or acoustic frequency response, than at least another one of the acoustic protection modules (506) ([0026]-[0028]).  
	With respect to claim 2, Alonzo-Miralles teaches wherein the plurality of acoustic protection modules (406/506) comprises at least a first set (A) of one or more acoustic protection modules (406) with a first structure and a second set (B) of one or more acoustic protection modules (506) with a second structure, the first (406) and second (506) structures being different from one another, in particular wherein the first structure (406) constitutes a first type of Helmholtz resonator and the second structure (506) constitutes a second type of Helmholtz resonator, for instance wherein the first type of Helmholtz resonator comprises an enclosure (walls defining cell #406) with a horn- or funnel-shaped inlet (defined by horn/funnel shaped inlet of insert #412) extending into the enclosure (walls defining cell #406) and the second type of Helmholtz resonator comprises an enclosure (walls defining cell #506) with an opening and a plurality of partitions formed by interior walls (512a/512b) displaced relative to one another providing a meander-like pathway within the enclosure (walls defining cell #506).  
	With respect to claim 3, Alonzo-Miralles teaches wherein at least one of the following applies: - the acoustic protection modules (406/506) all have the same shape, and in particular all have the same size; - the acoustic protection modules (406) belonging to the first set (A) all have the same shape, and in particular all have the same size; - the acoustic protection modules belonging to the second set (B) all have the same shape, and in particular all have the same size, more particularly are all larger or smaller than the acoustic protection modules belonging to the first set (A); - the peak absorption frequency (fp) of the acoustic protection modules (506) belonging to the second set (B) is lower or higher than the peak absorption frequency (fp,) of the acoustic protection modules (506) belonging to the first set (A).  
Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton (5,445,861).
	With respect to claim 1, Newton teaches an acoustic protection arrangement (Figure 3) comprising a plurality of acoustic protection modules (defined by each of cells #38 having tuning tubes #40), in particular acoustic absorber modules, wherein at least one of the acoustic protection modules (38/40) is tuned to a different frequency (via different sized tuning pipes #40), in particular has a different peak absorption frequency (fp) or acoustic frequency response, than at least another one of the acoustic protection modules (38/40 – Col. 5, Lines 11-35).  
	With respect to claim 4, Newton teaches wherein the acoustic protection modules (38), in particular the enclosures (walls of #38), are inherently box-, cylinder- or cone- shaped or are at least partly box-, cylinder- or cone- shaped, for instance are a combination of cylinder- and cone-shaped, or have a doubly curved surface (Col. 4, Lines 46-48).  It is noted that the claimed box shaped is a well known and inherent polygon shape as taught by Newton.
	With respect to claim 8, Newton teaches launch vehicle structure (Figure 1) with an acoustic protection arrangement (Figure 3) according to claim 1 disposed on an inside wall of the structure, in particular on a cylindrical, conical or doubly curved portion of the inside wall, the structure in particular being at least one of the following: - a payload fairing, - an inter-stage adapter, - a multi-launch canister, - a heat shield, - a payload attachment fitting (Col. 1, Lines 6-24).  
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boast (6,983,820)
	With respect to claim 1, Boast teaches an acoustic protection arrangement (Figure 3) comprising a plurality of acoustic protection modules (30A/B), in particular acoustic absorber modules, wherein at least one of the acoustic protection modules (A) is tuned to a different frequency, in particular has a different peak absorption frequency (fp) or acoustic frequency response, than at least another one of the acoustic protection modules (B) (Col. 11, Lines 29-45).  
	With respect to claim 9, Boast teaches kit of parts (Col. 5, Lines 36-45) for assembling an acoustic protection arrangement (Figure 3) according to claim 1, comprising the following parts: - at least a first set (A) of acoustic protection modules (30 A/B) with a first structure, wherein the first set (A) of acoustic protection modules (30/A) comprise acoustic protection modules (30/A) having different acoustic properties, in particular having different peak absorption frequencies (fp, fp', ...) or acoustic frequency responses; and further optionally comprising one or more of the following parts: - a second set (B) acoustic protection modules (30/B) with a second structure which is different than the first structure (30/B), in particular wherein the first and second sets (A, B) of acoustic protection modules (30A/B) comprise acoustic protection modules (30 A/B) having different acoustic properties, in particular having different peak absorption frequencies (fp, fp,, ) or acoustic frequency responses (Col. 11, Lines 29-45); - a set of different wall or interior wall elements adapted to be comprised in the acoustic protection modules, in particular having different stiffnesses, more particularly with different thicknesses and/or made of different materials, and in particular featuring a hole of different shapes and sizes; - a set of different base plates, in particular having different shapes and sizes, and in particular having different stiffnesses, more particularly with different thicknesses and/or made of different materials; - a set of different microperforated sheaths, in particular with different thicknesses, and in particular featuring perforations of different diameters/extents, and in particular wherein the perforations are spaced apart at different distances.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alonzo-Miralles (2017/0122341).
	With respect to claim 5, Alonzo-Miralles is relied upon for the reasons and disclosures set froth above.  Alonzo-Miralles further teaches wherein a wall of at least one of the acoustic protection modules (406/506) or an interior wall (412 or 512a/b) within at least one of the acoustic protection modules (406/506), can be replaced by another wall (412 or 512a/b) having a different stiffness, more particularly with a different thickness and/or made of a different material ([0041]-[0046]).  Note that the insert/walls #412 or 512a/b can have their size/thickness adjusted/replaced with one on another size so as to achieve a desired acoustical effect. 
	Alonzo-Miralles fails to explicitly teach wherein a wall of at least one of the acoustic protection modules or an interior wall within at least one of the acoustic protection modules , in particular one of the enclosures, is physically moveable within the acoustic protection module or enclosure, in particular removable from the acoustic protection module or enclosure, more particularly replaceable by another wall.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide where wherein a wall of at least one of the acoustic protection modules or an interior wall within at least one of the acoustic protection modules , in particular one of the enclosures, is physically moveable within the acoustic protection module or enclosure, in particular removable from the acoustic protection module or enclosure, more particularly replaceable by another wall, since it has been held that making an element removable involves routine skill.  In re Dulberg, 289 F. 2d 522,523,129 USPQ 348, 349 (CCPA 1961).  In this case, Alonzo-Miralles teaches changing the size/thickness of the walls to achieve a desired acoustical result ([0041]-[0046]), and physically moving/removing a wall and replacing it with the another wall so to achieve a desired acoustical result would be obvious
	With respect to claim 6, Alonzo-Miralles teaches wherein the wall (412 or 512a/b)  features a hole (defined by unlabeled central hole, similar to holes 218/218’ in Figures 2B-C), in particular forming an inlet or an opening to an exterior of the acoustic protection module (406/506) or enclosure, in particular wherein it is obvious that the wall (412 or 512a/b) is replaceable by another wall (412 or 512a/b) having a different inlet or opening, in particular wherein the inlet or opening has a different shape and/or size, as described in the rejection of claim 5 above.  
	With respect to claim 7, Alonzo-Miralles is relied upon for the reasons and disclosures set froth above.  Alonzo-Miralles further teaches wherein at least a part of the plurality of acoustic protection modules (406/506) is jointly covered by a microperforated sheath (defined by known perforated skin covering cells described in [0001]) having an obvious, but unspecified thickness, perforation diameter and perforation spacing, and formed from an obvious, but unspecified material.
	 Alonzo-Miralles fails to explicitly teach in particular wherein the sheath has a thickness of less than 10 mm, more particularly less than 5 mm, even more particularly less than 1 mm, and in particular wherein the sheath features perforations having a diameter or an extent of less than 2 mm, more particularly of less than 1 mm, even more particularly of less than 0.5 mm, and in particular wherein the perforations are spaced apart by less than 50 mm, more particularly by less than 10 mm, even more particularly by less than 5 mm, in particular wherein the sheath is made of a polyester, in particular biaxially- oriented polyethylene terephthalate, such as Mylar®.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to wherein the sheath has a thickness of less than 10 mm, more particularly less than 5 mm, even more particularly less than 1 mm, and in particular wherein the sheath features perforations having a diameter or an extent of less than 2 mm, more particularly of less than 1 mm, even more particularly of less than 0.5 mm, and in particular wherein the perforations are spaced apart by less than 50 mm, more particularly by less than 10 mm, even more particularly by less than 5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, defining sizing parameters/ranges for the sheath thickness, perforation diameter and perforation spacing would be obvious to one of ordinary skill.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the sheath is made of a polyester, in particular biaxially- oriented polyethylene terephthalate, such as Mylar®, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, polyester, in particular biaxially- oriented polyethylene terephthalate, such as Mylar® is/are known materials and would having been obvious to one of ordinary skill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to MODULAR ACOUSTIC PROTECTION ARRANGEMENT AND METHOD FOR MANUFACTURING SUCH AN ACOUSTIC PROTECTION ARRANGEMENT are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (9:00-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837